Case 15-42149-bem        Doc 51    Filed 09/06/19 Entered 09/06/19 15:37:48                  Desc Main
                                   Document     Page 1 of 3




  IT IS ORDERED as set forth below:



   Date: September 6, 2019
                                                        _________________________________

                                                                    Barbara Ellis-Monro
                                                               U.S. Bankruptcy Court Judge


 ________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

IN RE:
                                                                CASE NO. 15-42149-BEM
RANDY FRANKLIN USREY and SANDY
MARIE USREY,

         Debtors.                                               CHAPTER 13

                                           ORDER

               A discharge was entered in the above captioned chapter 13 case on September 3,

2019. [Doc. 49]. The discharge was entered prematurely in error. Pursuant to Fed. R. Bankr. P.

3002.1(f), two Notices of Final Cure Mortgage Payment (the “Notices”) were filed on August

22, 2019. [Docs. 46, 47]. Fed. R. Bankr. P. 3002.1(g) provides that the holder of the secured

claim may file a response to the Notice of Final Cure Mortgage Payment within 21 days of

service of the Notice. It appearing that the discharge was entered before the termination of the

Rule 3002.1(g) response period for the Notices, it is hereby

               ORDERED that the discharge [Doc. 49] is REVOKED as premature.
Case 15-42149-bem   Doc 51   Filed 09/06/19 Entered 09/06/19 15:37:48   Desc Main
                             Document     Page 2 of 3


                                END OF ORDER




                                       2
Case 15-42149-bem      Doc 51     Filed 09/06/19 Entered 09/06/19 15:37:48   Desc Main
                                  Document     Page 3 of 3


                                      Distribution List

RANDY FRANKLIN USREY
1386 SITTON RD S
CHATSWORTH, GA 30705

SANDY MARIE USREY
1386 SITTON RD S
CHATSWORTH, GA 30705-5634

GEORGIA UNITED CREDIT UNION
ATTN: Bankruptcy Administrator
P.O. BOX 100070
DULUTH, GA 30096-9370

Rickman & Assoc
Dan Saeger
1755 N Brown Rd Ste 200
Lawrenceville GA 30043

Delaycee Rowland
Shapiro Pendergast & Hasty, LLP
2872 Woodcock Blvd.
Suite 100
Atlanta, GA 30341-3941

Taylor Mansell
Shapiro Pendergast & Hasty, LLP
211 Perimeter Center Parkway, N.E.
Suite 300
Atlanta, GA 30346

DEUTSCHE BANK NATIONAL TRUST
COMPANY
ATTN: Bankruptcy Administrator
Carrington Mortgage Services
P.O. Box 3730
Anaheim, CA 92806

Shapiro Pendergast & Hasty
Lucretia Scruggs
211 Perimeter Center Pky NE Ste 300
Atlanta GA 30346




                                             3
